Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s election filed December 14, 2021.
Claims 5, 16, 18, 22-23, and 25 are canceled.
Claim 26 is withdrawn and amended.
Claims 1-4, 6-15, 17, 19-21, and 24 are being examined in this office action.

Election/Restrictions
Applicant’s election without traverse of Claims 1-4, 6-15, 17, 19-21, and 24 in the reply filed on December 14, 2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 7-9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gondar (US Patent No. 5,762,691) in view of Lucco et al. (US Patent No. 5,944,263, herein, Lucco).
Regarding claim 1, Gondar discloses a nozzle holder (26A, 30 – Figs. 2 and 2A) for affixing a hose (24) to a tool (MT), the nozzle holder comprising: 
an arcuate wall (See Fig. 2A below) having a first surface (inner surface of 32) engageable around the tool (Col. 6, lns 59-61, Fig. 2), and a second surface opposing the first surface (See Fig. 2A below); 
33 and portion of arcuate wall) that protrudes radially outwardly from the second surface relative to a longitudinal axis of the arcuate wall (See Fig. 2A below); and 
a concave recess that is formed in the protruding body and receives the hose (24), wherein the concave recess is angled inwardly toward the longitudinal axis of the arcuate wall (See Fig. 2A below).
Gondar does not expressly disclose that the hose is a spray nozzle and that the tool is a percussive tool.
Lucco teaches a spray nozzle (10, 16 – Fig. 1) affixed to a percussive tool (B). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the nozzle holder disclosed by Gondar so that the hose is a spray nozzle and that the tool is a percussive tool as taught by Lucco in order to reduce the amount of dust thrown up into the air created during operation (Lucco, Col. 4, lns 11-17).

    PNG
    media_image1.png
    324
    396
    media_image1.png
    Greyscale

Gondar, Fig. 2A
Regarding claim 2, Gondar in view of Lucco teaches the nozzle holder as recited above, wherein the nozzle holder has a first end and a second end, the arcuate wall extends between the first end and the second end, and the protruding body is angled inwardly toward the longitudinal axis from the second end toward the first end (Gondar, Fig. 2A).

Regarding claim 3, Gondar in view of Lucco teaches the nozzle holder as recited above, wherein the protruding body has a radial wall located at the first end of the nozzle holder, an end surface opposite the radial wall at the second end of the nozzle holder, and a semi-cylindrical wall (wall of Gondar, 33) that extends axially between the radial wall and the end surface (See Gondar, Fig. 2A below).

    PNG
    media_image2.png
    373
    440
    media_image2.png
    Greyscale

Gondar, 2A
Regarding claim 7, Gondar in view of Lucco teaches the nozzle holder as recited above, wherein the nozzle holder is detachable from the percussive tool (Gondar, Col. 6, lns 47-50, Figs. 2-2A).

Regarding claim 8, Gondar in view of Lucco teaches the nozzle holder as recited above.
Gondar in view of Lucco does not expressly disclose that the nozzle holder is formed of a rubber polymer material or thermoplastic material.
Lucco does teach that “rubber grommets…may be installed at various elbows” (Col. 4, lns 52-55).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the nozzle holder taught by Gondar in view of Lucco so that it is formed of a rubber polymer material or thermoplastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A rubber nozzle holder would further prevent and excess fluid from leaking onto the tool.

Regarding claim 9, Gondar in view of Lucco teaches the nozzle holder as recited above, further comprising a plurality of longitudinal slots (“respective spaced holes” – Lucco, Col. 5, lns 9-11) that extend parallel to the longitudinal axis and are configured to receive a fastener (Lucco, 84, 86 – Fig. 1) therethrough.


Regarding claim 12, Gondar in view of Lucco teaches the nozzle holder as recited above, wherein the concave recess is angled between 0 degrees and 30 degrees (See Gondar, Fig. 2A above).

Claim 12-14, 17, 19-20, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucco et al. (US Patent No. 5,944,263, herein, Lucco) in view of Gondar (US Patent No. 5,762,691).
Regarding claim 12, Lucco discloses a spray dust suppression system (A - Figs. 1-4) for a percussive tool (B) having a first longitudinal axis (aligned with 96 in Fig. 3), the spray dust suppression system comprising: 
a nozzle holder body (54, 56) having an arcuate surface (60, 72, respectively) that engages around an exterior surface of the percussive tool (Col. 4, ln 65-Col. 5, ln 3), and a pocket (88) opposing the arcuate surface that receives a spray nozzle (10, 16); and 
at least one fastener (84, 86, 90) that is configured to both maintain engagement between the nozzle holder body and the exterior surface of the percussive tool, and retain the spray nozzle within the pocket (Col. 5, lns 9-26).

Lucco does teach that the spray nozzle “can be rotated…in a desired direction, such as inwardly” (Col. 5, lns 36-40).
Gondar teaches a pocket (33) angled inwardly relative to a longitudinal axis of the arcuate surface (32) (Fig. 2A).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the spray dust suppression system disclosed by Lucco so that the pocket is angled inwardly relative to a longitudinal axis of the arcuate surface as taught by Gondar in order to permanently fix the spray nozzle in the desired direction, allowing a more linear flow through the nozzle. 

Regarding claim 13, Lucco in view of Gondar teaches the spray dust suppression system as recited above, wherein the pocket has a concave recess that opens in a direction opposing the arcuate surface (portion of Lucco, 88 opposing screw 90).

Regarding claim 14, Lucco in view of Gondar teaches the spray dust suppression system as recited above, wherein the nozzle holder body and the at least one fastener are detachable from the percussive tool (via Lucco, 84 and 86).

Regarding claim 17, Lucco in view of Gondar teaches the spray dust suppression system as recited above in combination with the spray nozzle, the spray nozzle being configured to spray a cone-shaped stream of fluid (Lucco, 98), wherein the spray nozzle is press-fitted in the pocket (Lucco, Fig. 1).

Regarding claim 19, Lucco in view of Gondar teaches the spray dust suppression system as recited above, wherein the nozzle holder body has a radial wall at an end of the pocket and an open end opposite the radial wall, and the spray nozzle has a radial surface that engages against the radial wall in the longitudinal direction (See Lucco, Fig. 1 below).

    PNG
    media_image3.png
    359
    452
    media_image3.png
    Greyscale

Lucco, Fig. 1

Regarding claim 20, Lucco in view of Gondar teaches the spray dust suppression system as recited above, further comprising: a ring member (Lucco, 20) Lucco, 48) connected to the spray nozzle.

Regarding claim 24, Lucco in view of Gondar teaches the spray dust suppression system as recited above, wherein the concave recess is angled between 0 degrees and 30 degrees (Gondar, Fig. 2A).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the spray dust suppression system disclosed by Lucco so that the pocket is angled inwardly relative to a longitudinal axis of the arcuate surface as taught by Gondar in order to permanently fix the spray nozzle in the desired direction, allowing a more linear flow through the nozzle. 
Lucco in view of Gondar does not expressly disclose that the nozzle holder is formed of a rubber polymer material or thermoplastic material.
Lucco does teach that “rubber grommets…may be installed at various elbows” (Col. 4, lns 52-55).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the nozzle holder taught by Lucco in view of Gondar so that it is formed of a rubber polymer material or thermoplastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A rubber nozzle holder would further prevent and excess fluid from leaking onto the tool.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucco et al. (US Patent No. 5,944,263, herein, Lucco) in view of Gondar (US Patent No. 5,762,691) and further in view of Kasuya et al. (US Pub. No. 2011/0008117, herein, Kasuay).
Regarding claim 15, Lucco in view of Gondar teaches the spray dust suppression system as recited above, wherein the nozzle holder body defines a plurality of slots (“respective spaced holes” – Lucco, Col. 5, lns 9-11) through which the fastener is received, wherein the plurality of slots includes a first slot arranged adjacent a first side of the pocket and a second slot arranged adjacent a second side of the pocket opposite the first side (at holes 86 in Lucco, Fig. 1).
Lucco in view of Gondar does not expressly disclose that the at least one fastener is a strap, and wherein when assembled, the strap extends over the pocket.
Kasuya teaches that at least one fastener is a strap (277 – Fig. 1, Para [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the at least one fastener taught by Lucco in view of Gondar is a strap, and wherein when assembled, the strap extends over the pocket as taught by Kasuya in order to further secure the nozzle to the nozzle holder.
Examiner interprets the strap taught by Kasuya to extend over the pocket when assembled because it will wrap around either side of the pocket in the area corresponding to the fasteners (86) disclosed by Lucco. 

Allowable Subject Matter
Claims 4, 6, 10, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 23, 2022
/CHELSEA E STINSON/           Primary Examiner, Art Unit 3731